 1                                                                        Hon. Ricardo S. Martinez
 2
 3
 4
 5
 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9                                         )
     V.S., a minor, by and through his litigation
     guardian ad litem, BRUCE T. CLARK,    )
10                                         ) NO. 2:18-cv-01335-RSM
11                Plaintiff,               )
                                           )
12         v.                              ) ORDER APPROVING MINOR
                                           ) SETTLEMENT
13   WOOT, INC., a Texas corporation,      )
14                                         )
                  Defendant.               )
15   _____________________________________ )
16           The Motion for Approval of Minor Settlement has come before the Court, and the Court
17
     having considered the Motion for Approval of Minor Settlement, the Settlement Guardian ad
18
     Litem’s Report and Recommendation, the Declaration of Steven D. Robinson in Support of
19
20   Motion for Approval of Minor Settlement and the exhibits thereto, and the Declaration of Bruce

21   T. Clark Re: SGAL Fees, and the records and files herein, it is hereby ORDERED:
22
             1.       The proposed settlement set forth in the Motion for Approval of Minor
23
     Settlement is hereby APPROVED.
24
25           2.       Settlement Guardian ad Litem Bruce T. Clark is hereby authorized to execute a

26   release of minor child V.S.’s claims against Defendant Woot, Inc.
27
28

     ORDER APPROVING MINOR SETTLEMENT - 1
     NO. 4:18-CV-05050-TOR
     #1252799 v1 / 72972-001
 1           3.       The minor child’s counsel’s costs advanced and attorney fees incurred herein
 2   are found to be reasonable and approved as follows: (a) costs advanced in the amount of
 3
     $21,107.48; and (b) attorney fees in the amount of $125,000.
 4
             4.       Settlement Guardian ad Litem Bruce T. Clark’s fee in the amount of $2,800 is
 5
 6   hereby found to be reasonable and appropriate. Defendant Woot, Inc. (or its insurer) is directed

 7   to make payment in that amount to Marler Clark, the Settlement Guardian ad Litem’s law firm.
 8
             5.       To resolve the right of recovery of the ERISA healthcare plan that made
 9
     payments for Plaintiff V.S.’s healthcare, the minor child’s counsel is authorized to distribute
10
11   $100,000 of the settlement proceeds to Premera Blue Cross. The minor child’s counsel shall,

12   within sixty (60) days from entry of this Order, file in this matter a declaration confirming
13   payment of the aforementioned ERISA lien.
14
             6.       To facilitate the minor settlement approved by this Order, Defendant Woot, Inc.
15
     (and/or its insurer) is authorized and directed to pay the settlement as follows:
16
17                    A.       Cash at time of settlement to equal $251,107.48 to be paid to the Karr
                               Tuttle Campbell Client Trust Account. NOTE: This is the “up-front”
18                             money paid for fees, costs, etc. and does NOT include the money paid to
                               fund the structured settlement.
19
20           The $251,107.48 to be paid to the Karr Tuttle Campbell Client Trust Account shall be

21   distributed by Karr Tuttle Campbell as follows:
22
                     $125,000 (25% of the gross settlement funds) shall be paid to Karr Tuttle
23                    Campbell as its fee for legal services in this matter.
24                   $21,107.48 shall be paid to Karr Tuttle Campbell for costs advanced in the
                      prosecution of V.S.’s claim.
25
                     $100,000 shall be paid to Premera Blue Cross to resolve the self-funded ERISA
26                    healthcare plan’s right of reimbursement for health care payments.
27
28

     ORDER APPROVING MINOR SETTLEMENT - 2
     NO. 4:18-CV-05050-TOR
     #1252799 v1 / 72972-001
 1                   The remaining $5,000 shall be used to reimburse V.S.’s parents, Om Krishna
 2                    and Renu Kushwaha, for the costs of a family trip to Southern California to visit
                      Disneyland and/or Legoland.
 3
 4                    B.       $251,392.42 shall be paid to fund a structured settlement. Future
                               periodic payments on the dates and in the amounts as follows will be
 5                             made to V.S. (Payee):
 6
                                     $50,000.00 per year for 4 years certain only beginning on
 7                                    11/4/2032.
 8                                   $243,222.00 guaranteed lump sum payable on 11/4/2039.

 9           Such structured settlement has a present value cost of $251,392.52. The guaranteed
10   yield is $443,222.00.
11
             The future payment amounts outlined above are guaranteed based upon a projected
12
     annuity purchase date of July 22, 2019. Any delay in funding the annuity may result in a delay
13
14   of the payment dates or change in payment amounts that shall be recorded in the settlement

15   agreement and release, qualified assignment document, and annuity contract without the need
16
     of obtaining an amended Motion to Approve Minor’s Settlement/Order Approving Minor
17
     Settlement up to 180 days after original purchase date.
18
19           Any payments to be made after the death of the Payee shall be made to the Estate of the

20   Payee. After the age of majority, the Payee may submit a change of beneficiary, in writing, to
21   Assignee. No such designation, or any revocation thereof, shall be effective unless it is in
22
     writing and delivered to Assignee. The designation must be in a form acceptable to Assignee.
23
     The designation for which approval by the Court is sought at this time is The Estate of V.S.
24
25           The obligation to make periodic payments described above will be assigned to MetLife

26   Assignment Company, Inc. (“Assignee”) and funded by an annuity contract issued by
27
28

     ORDER APPROVING MINOR SETTLEMENT - 3
     NO. 4:18-CV-05050-TOR
     #1252799 v1 / 72972-001
 1   Metropolitan Tower Life Insurance Company ("Annuity Issuer”), rated A+ (Superior) by A.M.
 2   Best Company.
 3
             All parties shall cooperate fully and execute any and all supplementary documents,
 4
     including a Settlement Agreement & Release and a Qualified Assignment in compliance with
 5
 6   Section 130 of the Internal Revenue Code of 1986, as amended.

 7           7.       No funds shall be held in any blocked account or trust on behalf of the minor
 8
     child, other than the $5,000 described below in paragraph 8 to be held until proof of vacation
 9
     costs are submitted to V.S.’s counsel.
10
11           8.       The minor child’s counsel is authorized and directed to utilize $5,000 of the

12   minor settlement to reimburse V.S.’s parents for costs of a family vacation to Southern
13   California to visit Disneyland and/or Legoland, upon submission to counsel copies of bills,
14
     invoices, or charges related to such trip. Within six months from the entry of this Order, counsel
15
     for the minor shall submit a declaration to the court giving an accounting of the expenses for
16
17   the trip.

18           9.       Summary of Settlement and Payments:
19
                      A.       Gross Settlement: $502,500.
20
                      B.       Payments:
21
22                             (1)   Karr Tuttle Campbell 25% contingent fee: $125,000.

23                             (2)   Karr Tuttle Campbell costs advanced: $21,107.48.
24                             (3)   Premera Blue Cross (ERISA compromise): $100,000.
25
                               (4)   Family trip to Southern California: $5,000.
26
                               (5)   Acquisition of a structured settlement annuity: $251,392.52.
27
28

     ORDER APPROVING MINOR SETTLEMENT - 4
     NO. 4:18-CV-05050-TOR
     #1252799 v1 / 72972-001
 1           10.      The minor child’s counsel shall within sixty (60) days from the entry of this
 2   Order, file in this matter a declaration or other proof confirming acquisition of the annuity for
 3
     the minor child as approved by the Court; and
 4
             11.      Settlement Guardian ad litem Bruce T. Clark shall be discharged upon filing of
 5
 6   proof of payment to resolve the ERISA plan compromise (paragraph 5 above), proof of the

 7   acquisition of the annuity for the minor child (paragraph 7 above), and proof of the accounting
 8
     for the family trip to Southern California (paragraph 9 above).
 9
             SIGNED this 2 day of July, 2019.
10
11
12                                                 A
                                                   RICARDO S. MARTINEZ
13                                                 CHIEF UNITED STATES DISTRICT JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER APPROVING MINOR SETTLEMENT - 5
     NO. 4:18-CV-05050-TOR
     #1252799 v1 / 72972-001
